Order entered October 19, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01306-CR

                         CHRISTOPHER RYAN WALL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81132-2015

                                            ORDER
       The two-volume reporter’s record was filed March 27, 2017, making appellant’s brief

due April 26, 2017. After we granted two motions for extension of time to file the brief, the brief

was due July 13, 2017. When it was not filed, we abated the case for a hearing in the trial court

to determine why the brief had not been filed. In a hearing held September 1, 2017, the trial

court found retained counsel William Pigg had not abandoned the appeal but needed fifteen more

days in which to file the brief. We reinstated the appeal and ordered the brief due September 20,

2017. Mr. Pigg then filed his “THIRD AND FINAL MOTION FOR EXTENSION OF TIME

TO FILE APPELLANT’S BRIEF,” citing a death in the family as the need for additional time.

We granted the motion and ordered the brief filed by October 16, 2017.
        On October 16, Mr. Pigg filed a “MOTION FOR EXTENSION OF TIME TO FILE

APPELLANT’S BRIEF FOR GOOD CAUSE.” In the motion, Mr. Pigg states that he has

“reason to suspect that the all-important Volume One of the Reporter’s Record” is missing from

the reporter’s record filed in this Court, and he asks for five additional days, or alternatively a

full thirty-day extension, in which to file the brief.

        Appellant’s brief is six months overdue. And contrary to Mr. Pigg’s contentions, the

reporter’s record, on file in this Court since March 27, 2017, includes the 198-page volume one

of the hearing on appellant’s open plea of guilty and punishment.

        We DENY appellant’s October 16, 2017 motion. We ORDER appellant’s brief filed

NO LATER THAN OCTOBER 30, 2017. Retained counsel is EXPRESSLY CAUTIONED

that the failure to file the brief by October 30, 2017 will result in the appeal being abated,

without further notice, for a hearing in the trial court to determine whether contempt proceedings

should be initiated against retained counsel. See TEX. R. APP. P. 38.8(b)(2)−(4).

        The Clerk is DIRECTED to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; William Pigg; and the Collin County District

Attorney’s Office.



                                                         /s/   LANA MYERS
                                                               JUSTICE